DETAILED ACTION

This action is responsive to the application filed 9/7/18.
Claims 2-15 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 10, it is not clear what is meant by ‘back pressure’.
Claim 15 is clearly incomplete and therefore indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips et al. (US 6019783, “Philips”) in view of Neilson et al. (US 5733319, “Neilson”).
Regarding claim 2, Philips teaches a system for controlling the rate of change of a patient's body temperature (Col. 1, lines 5-10, ‘The present invention relates generally to methods and apparatus for heating and cooling patients for therapeutic purposes’), comprising: a heat transfer catheter for insertion into a body cavity (Fig. 1, catheter 12 and Abstract, ‘A heat exchanger to remove heat from coolant in a closed circuit cooling catheter’), the heat transfer catheter having a heat transfer region disposed thereon (Col. 3, lines 54-56, ‘Thus, the catheter 12 is a closed circuit cooling system through which coolant is circulated to remove heat from the patient’) and in fluid communication with a heat exchange unit (Col. 4, lines 14-19, ‘As shown, the pump 20 takes a suction 
Philips fails to teach that the sensor is  a pressure sensor for sensing a pressure of the heat exchange fluid in the fluid circuit, the sensor also configured to provide a signal representative of the sensed pressure; and that the controller is in communication with the pressure sensor to receive the signal representative of the sensed pressure in the fluid circuit, and configured to control a speed of the pump motor in accordance with the sensed pressure so as to maintain the pressure of the fluid circuit at a selected pressure.
Neilson teaches an analogous heat exchange catheter (Fig. 10 and Abstract, ‘A liquid coolant supply system for supplying a liquid coolant to a thermal therapy catheter’) comprising a heat transfer catheter for insertion into a body cavity (Fig. 10, catheter 28), the heat transfer catheter having a heat transfer region disposed thereon (Col. 1, lines 24-29, ‘To avoid unnecessary and undesirous damage to the urethral and adjacent healthy tissues, the catheter is provided with cooling lumens through which liquid coolant circulates to control the temperature distribution of tissue surrounding the catheter.’) and in fluid communication with a heat exchange unit (Fig. 10, coolant supply 
Neilson further teaches that using the sensor interface module 104 allows the control unit 102 to sense fluid pressure as a proxy for flow rate without having the it 
Therefore, in view of Neilson, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Philips by using the sensor interface module disclosed by Neilson, in order to allow the controller to sense and control the temperature and pressure (as a proxy for flow rate) of the fluid without contacting the fluid itself, thereby preventing the need to sterilize and clean the controller between each use.
Regarding claim 3, Philips, as modified, further teaches wherein the heat exchanger transfer catheter and the heat exchange unit are connected with fluid conduits and define a fluid circulation path (Fig. 1, catheter 12 connected to heat exchanger 18 connected by coolant lines 14 and 16).
Regarding claim 4, Philips, as modified, further teaches a sensor for directly or indirectly sensing a temperature of the circulating fluid (Fig. 1, temperature sensors 28; see Neilson, temperature interface 168).
Regarding claim 5, Philips, as modified, further teaches wherein the controller is further configured to compare a target temperature and the temperature of the circulating fluid and to use the comparison to adjust the temperature of the circulating fluid (See Neilson, col. 12, lines 3-34, ‘Temperature sensor 128 and pressure sensor 130 of sensor control unit 102 provide signals to sensor control unit 102 which represent or correspond to the temperature and the pressure (corresponding to flow rate) of the liquid coolant. Using the data representing the temperature and pressure of the liquid coolant within sensor interface module 104, sensor control unit 102 adjusts both the 
Regarding claim 8, Philips, as modified, further teaches wherein the heat exchange unit is a cassette (Fig. 6, liquid containment unit 106 can be considered a cassette).
Regarding claim 10, Philips, as modified, further teaches wherein the pressure being sensed in the fluid circuit is a back pressure (See Neilson, Fig. 6, pressure sensor 130 measures pressure of the coolant circulating through the fluid loop which can be considered a ‘back pressure’).
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Neilson, as applied to claims 2-5, 8 and 10 above, and further in view of Sites et al. (US 5730720, “Sites”).
Regarding claim 6, Philips, as modified, teaches wherein the controller includes a processor (Col. 4, lines 14-19, ‘As more fully set forth below, the controller 22 can be implemented by a software-executing processor’), but fails to teach wherein the controller includes a microprocessor.
Sites teaches an analogous system (Abstract) which comprises a controller which is implemented as a microprocessor (Col. 15, line 65).
Since both Sites and Philips teach different processors for implementing a programmable controller, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known processor for the other in order to achieve the predictable result of a processor for implementing a programmable 
Regarding claim 7, Philips, as modified, teaches an input for inputting process parameters (Col. 11, lines 7-17, ‘this module also provides the operator with the capability to adjust all other thresholds and limits, such as rates of temperature change’) fails to teach further comprising an input for inputting a selected ramp rate.
Sites teaches an analogous device (Abstract) which comprises an input for inputting a selected ramp rate (Col. 18, line 29-31, ‘this module also provides the operator with the capability to adjust all other thresholds and limits, such as rates of temperature change’).
In view of Sites, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure the input device to accept a selected ramp rate, as taught by Sites, in order to configure the controller to control the rate at which body temperature is changed in addition to the target temperature itself so as to prevent detrimental effects that might occur due to a rapid change in body temperature.
Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Neilson, as applied to claims 2-5, 8 and 10 above, and further in view of Fontenot (US 5174285).
Regarding claim 9, Philips, as modified, fails to teach wherein the heat exchange unit includes the pump; and further comprising a housing configured to removably receive the heat exchange unit, the housing including the pump motor, the pump motor and pump configured to engage when the heat exchange unit is received by the housing.
Fontenot teaches an analogous thermal therapy system (Abstract, ‘The invention provides systems for topically heating or cooling an animal or human body’), which comprises a heat exchange unit (Fig. 8, cassette unit 42); wherein the heat exchanger unit includes the pump (Fig. 13-14, impeller comprising central axis 83, hub 84 and fins 85); and further comprising a housing configured to removably receive the heat exchange unit (Fig. 8, housing 1 which receives cassette 42), the housing including the pump motor (Fig. 8, housing 1 having motor 40), the pump motor and pump configured to engage when the heat exchange unit is received by the housing (Fig. 12, which shows the meshing of motor 40 with cap 52 of the cassette impeller).
In view of Fontenot, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Philips, by incorporating the cassette type heat exchanger and its associated component parts, as taught by Fontenot, in order to allow the operator to easily engage and disengage the heat exchanger from the control unit housing, as taught by Fontenot.
Claims 11-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Neilson, as applied to claims 2-5, 8 and 10 above, and further in view of Groshong et al. (US 4898579, “Groshong”) and Richards et al. (US 6447442, “Richards”).
Regarding claim 11, Philips, as modified, teaches a system for controlling the rate of change of a patient's body temperature (Col. 1, lines 5-10, ‘The present invention relates generally to methods and apparatus for heating and cooling patients for therapeutic purposes’) using a heat transfer catheter and associated controller (Fig. 1), comprising: a heat transfer catheter for insertion into a body cavity (Fig. 1, catheter 12), 
Philips, as modified, fails to teach that the sensor senses an amount of electric current being supplied to a pump motor when the pump motor is driving the pump to circulate heat exchange fluid through the fluid circuit, the sensor also configured to provide a signal representative of the sensed current; of that the controller is configure to receive the signal representative of the current being supplied to the pump motor, and configured to control the speed of the pump motor to provide a desired torque value.
Groshong teaches that the output torque/pressure of a pump is directly proportional to the time-averaged current driving the pump motor (Col. 9, lines 11-25, ‘The output torque of the pump -motor 44, and thus the output pressure of the fluid, is directly proportional to the time-averaged drive current as thus controlled, permitting adjustment of the fluid output pressure by the operator to compensate for excessive error counts due to external loading variables’). Groshong fails to explicitly teach how motor current is determined.
Richards, however, teaches using a current sensor for sensing motor current in order to determine motor torque (Col. 5, lines 34-41, ‘the torque sensor 56 is a current sensor that monitors the amperage to the motor and which is indicative of the torque output of the electric motor 42.’).
Therefore, considering that both Philips and Groshong/Richards teach different means for sensing a pump’s output pressure, it would have been obvious to one of ordinary skill in the art at the time that he invention was made to substitute one known pressure sensing means for the other in order to achieve the predictable result of a 
 Further, considering that Groshong teaches that current is directly proportional to both output pressure and motor torque, it is the examiner’s position that controlling motor current to a desired level would innately result in controlling motor torque to a desired level. 
Regarding claim 12, Philips, as modified, further teaches wherein the torque value is proportional to the current supplied to the motor (See Groshong, ‘Col. 9, lines 11-25, ‘The output torque of the pump -motor 44, and thus the output pressure of the fluid, is directly proportional to the time-averaged drive current as thus controlled, permitting adjustment of the fluid output pressure by the operator to compensate for excessive error counts due to external loading variables’).
Regarding claim 13, Philips, as modified, further teaches wherein the controller is configured to control the speed of the pump motor to provide a desired torque value, wherein the torque value is proportional to a pressure in the fluid circuit (See Groshong, Col. 9, lines 11-25, ‘The output torque of the pump -motor 44, and thus the output pressure of the fluid, is directly proportional to the time-averaged drive current as thus controlled, permitting adjustment of the fluid output pressure by the operator to compensate for excessive error counts due to external loading variables’).
Regarding claim 14, Philips, as modified, further teaches wherein the controller is configured to determine a pressure value from the sensed current (Philips has previously been modified in view of Groshong to use motor current as a proxy for pump output pressure which was already recognized by Neilson to be a proxy for flow rate; .
Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philips in view of Neilson, Groshong and Richards, as applied to claims 11-14, above, and further in view of Fontenot.
Regarding claim 15, these limitations have already been addressed with respect to claim 9, above, and thus will not be reiterated.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN

Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794